DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 2/18/22 has been entered.  Claims 91- 106 are added.  Claims 71- 79 and 81- 106 are being addressed by this Action.
Response to Arguments
New claims 91- 106 have changed the scope of the claims.
Applicant's arguments filed 2/18/22 have been fully considered but they are not persuasive.
In response to applicant’s argument on p. 7 of the Remarks, filed 2/18/22 that Scanlon criticizes and teaches away from the use of prior art grafts such as Campbell, the Office points out that Scanlon criticizes Pat. No. 6,025,044 to Campbell as an exemplary graft patent in P. [0004].  Pat. No. 6,025,044 is directed to a thin-wall polytetrafluoroethylene (“PTFE”) tube (title, Abstract) which was filed 3/02/1994.  The prior art reference used in the current rejection, Campbell et al. (US Pub. No. 2006/0271091 A1) (hereinafter Campbell ‘091) is directed to a balloon catheter device and an elastic cover surrounding the balloon length (title, Abstract) which was filed 08/07/2006.  Applicant has not provided enough evidence that Scanlon criticizes the prior art reference used in the current rejection, and as such, applicant’s argument is not persuasive.
Further in response to applicant’s argument on p. 7 of the Remarks, filed 2/18/22 that Scanlon criticizes and teaches away from the use of prior art grafts such as Campbell, the Office respectfully submits that the nature of the teaching is highly relevant and must be weighed in substance (See MPEP § 2145 (X)(D)(1).  As pointed out above, Scanlon does not directly criticize the prior art reference Campbell ‘091 disclosure of a medical balloon cover.  Additionally, Scanlon does not expressly teach against using prior art expanded polytetrafluoroethylene (“ePTFE”) materials, but merely deems the prior art ePTFE materials as being inferior (e.g. having inferior physical properties, etc. (Scanlon - - P. [0004])).  Even if Scanlon were criticizing Campbell ‘091, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use (See MPEP § 2145 (X)(D)(1)).  Even if Scanlon were criticizing Campbell ‘091, the most the criticism could be thought to teach is that the obvious composition disclosed by Campbell ‘091 in view of Scanlon would not necessarily exhibit the best physical properties out of all the possible alternative products available, but Campbell ‘091 in view of Scanlon would still disclose the apparatus as claimed by applicant.
Additionally, it is noted that the Scanlon’s criticism of the prior art ePTFE materials does not rise to the level of teaching away (See e.g. In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 779 (Fed. Cir. 1983) - - combining references wherein one reference teaches the interchangeability of a chemical for another for a beneficial result and the other reference expressly excludes that same chemical is an improper combination).  Since there is no evidence that Scanlon expressly excludes using the prior art ePTFE materials to arrive at the apparatus as claimed, applicant’s argument is not persuasive.
In further response to applicant's argument that it is improper to modify prior art grafts such as Campbell that are manufactured of materials such as PTFE and ePTFE with the teachings of Scanlon on p. 7 of the Remarks, filed 2/18/22, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument on p. 8 of the Remarks, filed 2/18/22 that a person having ordinary skill in the art would not be able to modify Campbell ‘091 with the teachings of Scanlon and as such would not be motivated to combine the teachings of Scanlon with Campbell, the Office points out (and applicant admits in the second paragraph of p. 8) that Scanlon teaches how to address at least some of the limitations of the prior art ePTFE materials such that the inferior physical properties discussed above are improved (See Ps. [0011]- [0012]- - potential exists for thinner wall thicknesses by using smaller particle size polytetrafluoroethylene raw materials).  In response to applicant’s argument that Scanlon does not “clearly elucidate how such shortcomings would be reasonably addressed,” the Office respectfully submits that similarly to applicant’s own Specification in which a step by step elucidation of how the applicant’s invention is achieved is also missing/ not required, the disclosure of Campbell ‘091 in view of Scanlon is sufficient to a person having ordinary skill in the art since a step by step elucidation is similarly not required.
In response to applicant’s argument on pages 9- 10 of the Remarks, filed 2/18/22 that Campbell ‘091 in view of Scanlon does not disclose wherein the fluoropolymer material comprises a microstructure of substantially only serpentine fibrils as required by claim 83 because Figures 12- 14 of Scanlon illustrate nodes and fibrils, the Office clarifies and points out that P. [0087] to Scanlon teaches that “Under some manufacturing conditions, as schematically shown in FIG. 15, it is possible to have a node-free porous structure that is comprised of the axial fibrils 30, circumferential fibrils 32, angled fibrils 36, bent fibrils 38, voids 28, or combinations thereof.”  As such, Scanlon teaches the disclosure of a node-free porous structure that is composed of substantially only serpentine (bent) fibrils.  Further, it is noted in the below rejection under 35 U.S.C. § 112(a) that applicant’s original disclosure does not have support for the term “nodeless.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 94, 96- 97, 99, 101 and 103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 94 and 96- 97 recite, “wherein the fluoropolymer material is substantially nodeless.”  However, the original disclosure does not appear to support this limitation.  The original disclosure does not show possession of the fluoropolymer material nodeless in the drawings or in the written disclosure.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aft ‘d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion.   MPEP 2173.05(i)
Claims 99, 101 and 103 depend off of claims 98, 100 and 102 respectively.  Each of claims 98, 100 and 102 recite, “wherein the serpentine fibrils curve or turn in a first direction and then curve or turn in a second direction.”, wherein claims 99, 101, and 103 further require that the second direction is generally opposite the first direction.  While there is support for the serpentine fibrils curving or turning in a first direction and then a second direction generally, based on an idealized exemplary fibril shown in Fig. 1 (Ps. [0028], [0064]- - Fig. 1 does not show a real fibril, but an improved or idealized fibril) and based on the Specification which states
As depicted generally in FIG. 1, a serpentine fibril curves or turns generally one way in the direction of arrow 10 then generally another way in the direction of arrow 20 (P. [0064], emphasis added)

 There is no support in the original disclosure for a specific second direction and as such, the recitation in claims 99, 101 and 103, “wherein the second direction is generally opposite of the first direction” has no support in the original disclosure.  It is noted that since Fig. 1 is an idealized exemplary fibril, the drawing itself is not considered support for such a specific second direction, particularly given the imprecise language of “generally another way” found in P. [0064] of the Specification.  Generally another way is not the same as generally opposite.  

Claim 103 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 103 recites the limitation "the second direction" and “the first direction” in lines 1- 2.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear whether applicant intended to introduce - - [[the]] a second direction- - and - - [[the]] a first direction - - or whether applicant intended to depend claim 103 off of claim 102, which introduces a first direction and a second direction.  It is noted that claim 99 depends off of claim 98 and claim 101 depends off of claim 100.  For the purposes of examination and in order to maintain claim consistency, claim 103 is interpreted as depending off of claim 102.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 71, 78- 79 and 98- 99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2006/0271091 A1) in view of Scanlon et al. (US Pub. No. 2007/0207186 A1) and as evidenced by p. 4 of Collins English Dictionary Bent Definition and Meaning.  Campbell and Scanlon are cited in the IDS filed 11/07/19.

    PNG
    media_image1.png
    940
    624
    media_image1.png
    Greyscale

Regarding claim 71 and 98- 99, Campbell discloses a medical balloon cover configured for use with an underlying balloon, the medical balloon cover comprising:
a composite material comprising at least one expanded fluoropolymer material comprising fibrils and an elastomer (Ps. [0011], [0031], [0061] - - porous expanded PTFE film comprising fibrils and impregnated with elastomeric material), 
wherein the balloon cover (10) (Figs. 3A- 8A) has a delivery diameter before the balloon (25) (Figs. 3A- 8A) is inflated and a nominal diameter at least 3 times greater than the delivery diameter after the balloon (25) is inflated (P. [0067] - - pre-inflation diameter 2.25- 2.61mm and post-inflation diameter 8.43- 8.49 mm that falls within the range of at least 3 times greater than the delivery diameter), the balloon cover (10) having a stop point at the nominal diameter beyond which further circumferential inflation is inhibited (Ps. [0036], [0051], [0055] - - balloon cover 10 provides a pre-determined limit to distension or diametrical growth).
Campbell discloses fibrils (Ps. [0011], [0031] - - incorporating by reference U.S. Pat. Nos. 3,953,566 and 4,187,390 which show fibrils 12 in Fig. 1, which could be argued as being substantially straight), but Campbell does not expressly disclose 
(claim 71, 98- 99) serpentine fibrils.
However, Scanlon teaches a composite material for use with an incrementally expandable balloon used in angioplasty or stenting procedures (Ps. [0012], [0161], [0306]) comprising:
(claim 71) a composite material comprising at least one expanded fluoropolymer material (Ps. [0176] - [0177]) comprising serpentine fibrils and an elastomer (Figs. 12- 14) (P. [0087] - - since fibrils can include curves, bends, or other non-straight forms, Scanlon is interpreted as teaching serpentine fibrils, including bent fibrils 83 as shown in Fig. 15);
(claim 98) wherein the serpentine fibrils (83) curve or turn in a first direction (D1) (See Annotated Fig. 14) and then curve or turn in a second direction (D2) (See Annotated Fig. 14) (P. [0087] - -fibrils can include curves, bends, or other non-straight forms; it is noted that the bent fibrils 38 are made curved or crooked; not straight based on the definition of bent (see p. 4 of Collins English Dictionary definition of bent))
(claim 99) wherein the second direction (D2) is generally opposite of the first direction (D1) (See Annotated Fig. 14 - - second direction (D2) is “generally opposite” first direction (D1)).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to modify the fibrils associated with Campbell to be serpentine fibrils including those bent in a first direction and a second generally opposite direction, because a composite material that partially or fully contains serpentine fibrils is generally more stretchable than a composite material comprised of mostly or totally unbent fibrils (Scanlon - - P. [0088]).  The motivation for the modification would have been to allow for greater ability of the composite material to expand from a delivery diameter to a nominal diameter (Scanlon - - P. [0076] - - expanded material 12 is obtained by at least partially stretching the material 14. The structure of the expanded material 12 is optionally made substantially permanent or locked-in after stretching by thermal treatment).
Regarding claim 78, Campbell in view of Scanlon discloses the apparatus of claim 71, Campbell further disclosing wherein the elastomer is selected from the group consisting of perfluoromethylvinyl ether- tetrafluoroethylene copolymers, perfluoro (alkyl vinyl ether)- tetrafluoroethylene copolymers, silicones, polyurethanes, or other high strain elastomers (P. [0011] - - impregnation of a porous PTFE tube with silicone adhesive, silicone elastomer, silicone dispersion, polyurethane or another suitable elastomeric material instead of using a separate elastomeric member).
Regarding claim 79, Campbell in view of Scanlon discloses the apparatus of claim 71, Campbell further disclosing wherein the fluoropolymer material comprises polytetrafluoroethylene (P. [0011] - - present invention is made from polytetrafluoroethylene (hereinafter PTFE) materials and elastomeric materials).

Claims 72- 75 and 98- 99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2006/0271091 A1) in view of Scanlon et al. (US Pub. No. 2007/0207186 A1) as applied to claim 71 above, and further in view of Thompson (US Pat. No. 5,788,626).  Thompson is cited in the IDS filed 11/07/19.  It is noted that the rejection of claims 98-99 is an alternative to the rejection presented above.
Regarding claims 72- 75 and 98- 99, Campbell in view of Scanlon disclose the apparatus of claim 71, Campbell in view of Scanlon further disclosing that a composite material that partially or fully contains serpentine fibrils is generally more stretchable than a composite material comprised of mostly or totally unbent fibrils (Scanlon - - P. [0088]), but Campbell in view of Scanlon does not disclose
(claims 72- 75) wherein the nominal diameter is at least 4- 10 times greater than the delivery diameter.
However, Thompson discloses a composite material comprising at least one expanded fluoropolymer material comprising serpentine fibrils (4, 6’) (Figs. 2- 3, 6, 10, 13) (Col. 6, l. 57- Col. 7, l. 7 - - folded fibrils (4, 6’) are interpreted as serpentine fibrils as shown in Figs. 2 and 3), Thompson teaches
(claim 98) wherein the serpentine fibrils (4, 6’) curve or turn in a first direction and then curve or turn in a second direction (See Figs. 2 and 3; it is noted that Figs. 2 and 3 are similar to applicant’s idealized serpentine fibril shown in applicant’s Fig. 1 (See applicant’s Specification at [0028], [0064])
(claim 99) wherein the second direction is generally opposite of the first direction (See Figs. 2 and 3; it is noted that Figs. 2 and 3 are similar to applicant’s idealized serpentine fibril shown in applicant’s Fig. 1 (See applicant’s Specification at [0028], [0064]) and
an elastomer (Col. 5, l. 43- 61 - - expanded polytetrafluoroethylene covering 10’ is an expanded fluoropolymer and polyurethane bonding material is an elastomer) used in an expandable stent-graft (10, 10’) capable of being disposed over a medical balloon (Figs. 5- 13) (Col. 1, l. 55- 60 - - expandable stent-graft is interpreted as a medical balloon cover because it is capable of being disposed over a medical balloon),
(claim 72) wherein the nominal diameter is at least 4 times greater than the delivery diameter (Col. 8, l. 16- 22 - - expandable stent-graft 20 expands radially up to about 1000% of its fully radially compressed diameter measurement);
(claim 73) wherein the nominal diameter is at least 6 times greater than the delivery diameter (Col. 8, l. 16- 22 - - expandable stent-graft 20 expands radially up to about 1000% of its fully radially compressed diameter measurement);
(claim 74) wherein the nominal diameter is at least 8 times greater than the delivery diameter (Col. 8, l. 16- 22 - - expandable stent-graft 20 expands radially up to about 1000% of its fully radially compressed diameter measurement);
(claim 75) wherein the nominal diameter is at least 10 times greater than the delivery diameter (Col. 8, l. 16- 22 - - expandable stent-graft 20 expands radially up to about 1000% of its fully radially compressed diameter measurement).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the composite material associated with Campbell in view of Scanlon to include serpentine fibrils including those bent in a first direction and a second generally opposite direction such that the balloon cover has a nominal diameter at least 4- 10 times greater than the delivery diameter as taught by Thompson because it would allow the composite material to correspondingly expand and contract with an underlying expandable device (Col. 5, l. 62- Col. 6, l. 3; Col. 6, l. 26- 37).  The motivation for the modification would be to allow the composite material to beneficially conforms to the compliance and distortion of the underlying expandable device (Col. 5, l. 62- Col. 6, l. 3; Col. 6, l. 26- 37).  

Claims 76- 77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2006/0271091 A1) in view of Scanlon et al. (US Pub. No. 2007/0207186 A1) as applied to claim 71 above, and further in view of Tran et al. (US Pub. No. 2005/0273149 A1).
Regarding claims 76- 77, Campbell in view of Scanlon disclose the apparatus of claim 71, but Campbell in view of Scanlon does not disclose
(claims 76- 77) a stent covering at least a portion of the balloon cover.
However, Tran teaches a stent (120) delivery system (300) utilizing a balloon cover (102) (Fig. 10) comprising a composite material comprising at least one expanded fluoropolymer material and an elastomer (Ps. [0063] - -PTFE and polyurethanes)
(claim 76) further comprising an expandable stent (120) (Fig. 10) covering at least a portion of the balloon cover (102) (Fig. 10) (P. [0085] - - stent 120 covering distal region 173 of balloon cover (102));
(claim 77) wherein the portion of the balloon cover covered by the stent (173) is more resistant to inflation of the balloon (114) (Fig. 10) relative to the portion of the balloon cover not covered by the stent (171) (Fig. 10) (Ps. [0018], [0086] - - distal region 173 has a flexural modulus value higher/ stiffer/ harder than that of the proximal region 171).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the balloon cover associated with Campbell in view of Scanlon to include a stent covered portion more resistant to inflation as taught by Tran because it would permit the modification of expansion characteristics of the underlying balloon (Tran - - Ps. [0035], [0102]).  The motivation for the modification would have been to limit the expansion of different stents to any extent desired by the operator during stent deployment (Tran - - P. [0102]).

Claim 81- 97 and 100- 103 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2006/0271091 A1) in view of Scanlon et al. (US Pub. No. 2007/0207186 A1) and Samuels et al. (US Pub. No. 2002/0161388 A1) and as evidenced by p. 4 of Collins English Dictionary Bent Definition and Meaning.
Regarding claims 81, 83- 85, 93- 94, 97, 100- 101, Campbell discloses a medical balloon cover (10) (Figs. 3A- 8A) configured for use with an underlying balloon (25) (Figs. 3A- 8A), the balloon cover (10) comprising:
a composite material comprising at least one expanded fluoropolymer material comprising fibrils and an elastomer (Ps. [0011], [0031], [0061] - - porous expanded PTFE film comprising fibrils and impregnated with elastomeric material), 
wherein the composite material inhibits further circumferential inflation beyond the nominal diameter (Ps. [0036], [0051], [0055] - - balloon cover 10 provides a pre-determined limit to distension or diametrical growth).
Campbell discloses fibrils (P. [0011], [0031] - - incorporating by reference U.S. Pat. Nos. 3,953,566 and 4,187,390 which show fibrils 12 in Fig. 1, which could be argued as being substantially straight), but Campbell does not expressly disclose 
(claims 81, 83- 85, 93- 94, 97, 100- 101) serpentine fibrils.
However, Scanlon teaches a material for use with an incrementally expandable angioplasty balloon (Ps. [0012], [0161]) comprising:
(claim 81) a composite material comprising at least one expanded fluoropolymer material (Ps. [0176] - [0177]) comprising serpentine fibrils and an elastomer (Figs. 12- 14) (P. [0087] - - since fibrils can include curves, bends, or other non-straight forms, Scanlon is interpreted as teaching serpentine fibrils);
 (claim 83) wherein the fluoropolymer material comprises a microstructure of substantially only serpentine fibrils (Ps. [0176] - [0177]) comprising serpentine fibrils and an elastomer (Figs. 12- 14) (Ps. [0087]- [0088] - - since composite material fully contains bent fibrils 38 including curves, bends, or other non-straight forms, Scanlon is interpreted as teaching substantially only serpentine fibrils; it is noted that P. [0087] further discloses that under some manufacturing conditions, as schematically shown in FIG. 15, it is possible to have a node-free porous structure that is comprised of the axial fibrils 30, circumferential fibrils 32, angled fibrils 36, bent fibrils 38, voids 28, or combinations thereof);
(claim 84) wherein each of the serpentine fibrils has a width of about 1.0 micron or less (P. [0149] - - cross-sectional size of 0.0005 to 5 microns falls within the claimed range of about 1.0 micron or less);
(claim 85) wherein each of the serpentine fibrils has a width of 0.5 micron or less (P. [0149] - - cross-sectional size of 0.0005 to 5 microns falls within the claimed range of about 0.5 micron or less);
(claim 93) wherein the fluoropolymer material is comprised of substantially only serpentine fibrils (Fig. 15) (Ps. [0087]- [0088] - - since composite material fully contains bent fibrils 38 including curves, bends, or other non-straight forms, Scanlon is interpreted as teaching substantially only serpentine fibrils; it is noted that P. [0087] further discloses that under some manufacturing conditions, as schematically shown in FIG. 15, it is possible to have a node-free porous structure that is comprised of the axial fibrils 30, circumferential fibrils 32, angled fibrils 36, bent fibrils 38, voids 28, or combinations thereof);
(claim 94 and claim 97) wherein the fluoropolymer material is substantially nodeless (Fig. 15) (Ps. [0087]- [0088] - - since composite material fully contains bent fibrils 38 including curves, bends, or other non-straight forms, Scanlon is interpreted as teaching substantially only serpentine fibrils; it is noted that P. [0087] further discloses that under some manufacturing conditions, as schematically shown in FIG. 15, it is possible to have a node-free porous structure that is comprised of the axial fibrils 30, circumferential fibrils 32, angled fibrils 36, bent fibrils 38, voids 28, or combinations thereof);
(claim 100) wherein the serpentine fibrils (83) curve or turn in a first direction (D1) (See Annotated Fig. 14) and then curve or turn in a second direction (D2) (See Annotated Fig. 14) (P. [0087] - -fibrils can include curves, bends, or other non-straight forms; it is noted that the bent fibrils 38 are made curved or crooked; not straight based on the definition of bent (see p. 4 of Collins English Dictionary definition of bent))
(claim 101) wherein the second direction (D2) is generally opposite of the first direction (D1) (See Annotated Fig. 14 - - second direction (D2) is “generally opposite” first direction (D1)).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to modify the fibrils associated with Campbell to be serpentine because a composite material that partially or fully contains serpentine fibrils is generally more stretchable than a composite material comprised of mostly or totally unbent fibrils (Scanlon - - P. [0088]).  The motivation for the modification would have been to allow for greater ability of the composite material to expand from a delivery diameter to a nominal diameter (Scanlon - - P. [0076] - - expanded material 12 is obtained by at least partially stretching the material 14. The structure of the expanded material 12 is optionally made substantially permanent or locked-in after stretching by thermal treatment).
Modified Campbell further discloses that the composite material of the balloon cover (10) exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter less than the nominal diameter so that further circumferential inflation beyond the nominal diameter is inhibited (P. [0055] - - since the balloon cover effectively provides a limit to the growth and a substantial increase in the burst strength of an underlying balloon such that the balloon cover represents more than a three-fold increase in burst strength of the underlying balloon at the nominal diameter, the balloon cover exhibits a greater stiffness at a nominal diameter relative to the stiffness at the delivery diameter).  If applicant argues that exhibiting a greater stiffness is not inherent to modified Campbell, the applicant is directed to the teaching of Samuels.
Samuels teaches a balloon cover made of a composite material that places limits on inflation diameter in the same field of endeavor (P. [0030] - - covers over embolectomy balloons provide limits on inflation diameter and provide sufficient strength to allow use of embolectomy balloons for angioplasty applications and device placement)
(claim 81) wherein the composite material exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter less than the nominal diameter so that further circumferential inflation beyond the nominal diameter is inhibited (P. [0141] - - Fig. 10 showing that at a particular diameter, the system stiffens and only a small increase in diameter occurs as the pressure is increases).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the composite material of the balloon cover associated with Campbell in view of Scanlon such that the composite material exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter as taught by Samuels because it would provide for a bicompliant response in which the balloon expands with a low modulus initially and a higher modulus as the balloon reaches the maximum desired diameter (Samuels - - P. [0024]).  The motivation for the modification would have been to provide for ease of inflation, strength when inflated, and rapid, mechanically assisted deflation (Samuels - - P. [0024]).
Regarding claim 82, Campbell in view of Scanlon and Samuels discloses the apparatus of claim 81, Campbell further disclosing wherein the balloon cover (10) has the delivery diameter before the balloon (25) is inflated and the nominal diameter at least 3 times greater than the delivery diameter after the balloon (25) is inflated (P. [0067] - - pre-inflation diameter 2.25- 2.61mm and post-inflation diameter 8.43- 8.49mm that falls within the range of at least 3 times greater than the delivery diameter).
Regarding claim 86, Campbell in view of Scanlon and Samuels discloses the apparatus of claim 81, Campbell further disclosing wherein the composite material comprises at least a first portion having a first nominal diameter and at least a second portion having a second nominal diameter different from the first nominal diameter (See Fig. 8A) (P. [0026] - - balloon during inflation exhibits a larger diameter at a first portion of its length than at a second portion of its length).
Regarding claim 87, Campbell in view of Scanlon and Samuels discloses the apparatus of claim 86, Campbell further disclosing wherein:
the at least one expanded fluoropolymer material includes a plurality of pores; and
the elastomer is present in all or substantially all of the pores (P. [0011] - - The void spaces of the porous PTFE material from which the balloon is at least partially constructed may be substantially sealed in order that the balloon is liquid-tight at useful pressures by either the use of a separate tubular elastomeric substrate in laminated relationship with the porous PTFE, or by impregnation of the void spaces of the porous PTFE with elastomeric material, or by both methods).
Regarding claims 88, 95- 96, 102- 103, Campbell discloses a medical device, comprising:
a balloon cover (10) (Figs. 3A- 8A) including a composite material comprising at least one expanded fluoropolymer material comprising fibrils and an elastomer (Ps. [0011], [0031], [0061] - - porous expanded PTFE film comprising fibrils and impregnated with elastomeric material), wherein the nominal diameter is at least 3 times greater than the delivery diameter (P. [0067] - - pre-inflation diameter 2.25- 2.61mm and post-inflation diameter 8.43- 8.49 mm that falls within the range of at least 3 times greater than the delivery diameter) so that further circumferential inflation beyond the nominal diameter is inhibited (Ps. [0036], [0051], [0055] - - balloon cover 10 provides a pre-determined limit to distension or diametrical growth), and
a balloon (25) (Figs. 3A- 8A) underlying the balloon cover (10), wherein the balloon cover (10) has the delivery diameter before the balloon is inflated and the nominal diameter after the balloon is inflated (P. [0067] - - pre-inflation diameter 2.25- 2.61mm is interpreted as the delivery diameter and post-inflation diameter 8.43- 8.49 mm is interpreted as the nominal diameter).
Campbell discloses fibrils (P. [0011], [0031] - - incorporating by reference U.S. Pat. Nos. 3,953,566 and 4,187,390 which show fibrils 12 in Fig. 1, which could be argued as being substantially straight), but Campbell does not expressly disclose 
(claims 88, 95- 96, 102- 103) serpentine fibrils.
However, Scanlon teaches a material for use with an incrementally expandable angioplasty balloon (Ps. [0012], [0161]) comprising:
(claim 88) a composite material comprising at least one expanded fluoropolymer material (Ps. [0176] - [0177]) comprising serpentine fibrils and an elastomer (Figs. 12- 14) (P. [0087] - - since fibrils can include curves, bends, or other non-straight forms, Scanlon is interpreted as teaching serpentine fibrils);
(claim 95) wherein the fluoropolymer material is comprised of substantially only serpentine fibrils (Fig. 15) (Ps. [0087]- [0088] - - since composite material fully contains bent fibrils 38 including curves, bends, or other non-straight forms, Scanlon is interpreted as teaching substantially only serpentine fibrils; it is noted that P. [0087] further discloses that under some manufacturing conditions, as schematically shown in FIG. 15, it is possible to have a node-free porous structure that is comprised of the axial fibrils 30, circumferential fibrils 32, angled fibrils 36, bent fibrils 38, voids 28, or combinations thereof);
(claim 96) wherein the fluoropolymer material is substantially nodeless (Fig. 15) (Ps. [0087]- [0088] - - since composite material fully contains bent fibrils 38 including curves, bends, or other non-straight forms, Scanlon is interpreted as teaching substantially only serpentine fibrils; it is noted that P. [0087] further discloses that under some manufacturing conditions, as schematically shown in FIG. 15, it is possible to have a node-free porous structure that is comprised of the axial fibrils 30, circumferential fibrils 32, angled fibrils 36, bent fibrils 38, voids 28, or combinations thereof);
(claim 102) wherein the serpentine fibrils (83) curve or turn in a first direction (D1) (See Annotated Fig. 14) and then curve or turn in a second direction (D2) (See Annotated Fig. 14) (P. [0087] - -fibrils can include curves, bends, or other non-straight forms; it is noted that the bent fibrils 38 are made curved or crooked; not straight based on the definition of bent (see p. 4 of Collins English Dictionary definition of bent))
(claim 103) wherein the second direction (D2) is generally opposite of the first direction (D1) (See Annotated Fig. 14 - - second direction (D2) is “generally opposite” first direction (D1)).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to modify the fibrils associated with Campbell to be serpentine because a composite material that partially or fully contains serpentine fibrils is generally more stretchable than a composite material comprised of mostly or totally unbent fibrils (Scanlon - - P. [0088]).  The motivation for the modification would have been to allow for greater ability of the composite material to expand from a delivery diameter to a nominal diameter (Scanlon - - P. [0076] - - expanded material 12 is obtained by at least partially stretching the material 14. The structure of the expanded material 12 is optionally made substantially permanent or locked-in after stretching by thermal treatment).
Modified Campbell further discloses that the composite material of the balloon cover (10) exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter less than the nominal diameter so that further circumferential inflation beyond the nominal diameter is inhibited (P. [0055] - - since the balloon cover effectively provides a limit to the growth and a substantial increase in the burst strength of an underlying balloon such that the balloon cover represents more than a three-fold increase in burst strength of the underlying balloon at the nominal diameter, the balloon cover exhibits a greater stiffness at a nominal diameter relative to the stiffness at the delivery diameter).  If applicant argues that exhibiting a greater stiffness is not inherent to modified Campbell, the applicant is directed to the teaching of Samuels.
Samuels teaches a balloon cover made of a composite material that places limits on inflation diameter in the same field of endeavor (P. [0030] - - covers over embolectomy balloons provide limits on inflation diameter and provide sufficient strength to allow use of embolectomy balloons for angioplasty applications and device placement)
(claim 88) wherein the composite material exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter less than the nominal diameter so that further circumferential inflation beyond the nominal diameter is inhibited (P. [0141] - - Fig. 10 showing that at a particular diameter, the system stiffens and only a small increase in diameter occurs as the pressure is increases).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the composite material of the balloon cover associated with Campbell in view of Scanlon such that the composite material exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter as taught by Samuels because it would provide for a bicompliant response in which the balloon expands with a low modulus initially and a higher modulus as the balloon reaches the maximum desired diameter (Samuels - - P. [0024]).  The motivation for the modification would have been to provide for ease of inflation, strength when inflated, and rapid, mechanically assisted deflation (Samuels - - P. [0024]).
Regarding claim 89, Campbell in view of Scanlon and Samuels discloses the apparatus of claim 88, Campbell further disclosing the balloon cover (10) having a first portion and a second portion (See Fig. 8A) (P. [0026] - - balloon during inflation exhibits a larger diameter at a first portion of its length than at a second portion of its length), wherein a stent covers the first portion (P. [0017] - - since the Campbell disclosure anticipates stent delivery, the first portion of the balloon cover is capable of being covered by a stent; it is noted that applicant has not positively recited a stent in the claim).
Regarding claim 90, Campbell in view of Scanlon and Samuels discloses the apparatus of claim 89, Campbell further disclosing wherein the balloon cover (10) comprises multiple layers on the second portion (See Fig. 8A) (P. [0032] - - cover 10 is a tube formed of at least two layers). 
Regarding claim 91, Campbell in view of Scanlon and Samuels discloses the apparatus of claim 81, Campbell further discloses wherein the fluoropolymer material comprises polytetrafluoroethylene (P. [011] - - The present invention is made from polytetrafluoroethylene (hereinafter PTFE) materials and elastomeric materials).
Regarding claim 92, Campbell in view of Scanlon and Samuels discloses the apparatus of claim 88, Campbell further discloses wherein the fluoropolymer material comprises polytetrafluoroethylene (P. [011] - - The present invention is made from polytetrafluoroethylene (hereinafter PTFE) materials and elastomeric materials).

Claim 104 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2013/0253466 A1) (hereinafter Campbell ‘466) in view of Scanlon et al. (US Pub. No. 2007/0207186 A1) and as evidenced by p. 4 of Collins English Dictionary Bent Definition and Meaning.  Campbell ‘466 and Scanlon are cited in the IDS filed 11/07/19.
Regarding claim 104, Campbell ‘466 discloses a medical balloon cover (300) (Figs. 1A- 1B) configured for use with an underlying balloon (200) (Figs. 1A- 1B), the medical balloon cover (300) comprising:
a composite material comprising at least one expanded fluoropolymer material comprising fibrils and an elastomer (P. [0100] - - fibrillated material of balloon cover is ePTFE),
wherein the balloon cover has a delivery diameter (1702) (Fig. 15B) (P. [0145] - - 4 mm) before the balloon is inflated and a nominal diameter (1716) (Fig. 15B) (P. [0145] - - 26 mm) at least 3 times greater than the delivery diameter after the balloon is inflated, the balloon cover having a stop point at the nominal diameter beyond which further circumferential inflation is inhibited (See Fig. 15B) (P. [0145] - - At a second intermediate diameter of about 26 mm, the balloon and balloon cover resist further expansion (1714b));
wherein the stop point defines a diameter beyond which increased balloon pressure does not rupture or further increase the diameter of the balloon cover (See Fig. 15B) (P. [0145] - - As the pressure increases to above 4 atm, the balloon remains at approximately 26 mm (1716) which may be the final diameter that is desired for the particular purpose).
Campbell ‘466 does not expressly disclose 
(claim 104) serpentine fibrils.
However, Scanlon teaches a composite material for use with an incrementally expandable balloon used in angioplasty or stenting procedures (Ps. [0012], [0161], [0306]) comprising:
(claim 104) a composite material comprising at least one expanded fluoropolymer material (Ps. [0176] - [0177]) comprising serpentine fibrils and an elastomer (Figs. 12- 14) (P. [0087] - - since fibrils can include curves, bends, or other non-straight forms, Scanlon is interpreted as teaching serpentine fibrils, including bent fibrils 83 as shown in Fig. 15; it is noted that the bent fibrils 38 are made curved or crooked; not straight based on the definition of bent (see p. 4 of Collins English Dictionary definition of bent)).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to modify the fibrils associated with Campbell ‘466 to be serpentine because a composite material that partially or fully contains serpentine fibrils is generally more stretchable than a composite material comprised of mostly or totally unbent fibrils (Scanlon - - P. [0088]).  The motivation for the modification would have been to allow for greater ability of the composite material to expand from a delivery diameter to a nominal diameter (Scanlon - - P. [0076] - - expanded material 12 is obtained by at least partially stretching the material 14. The structure of the expanded material 12 is optionally made substantially permanent or locked-in after stretching by thermal treatment).

Claim 105- 106 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2013/0253466 A1) (hereinafter Campbell ‘466) in view of Scanlon et al. (US Pub. No. 2007/0207186 A1) and Samuels et al. (US Pub. No. 2002/0161388 A1) and as evidenced by p. 4 of Collins English Dictionary Bent Definition and Meaning.  Campbell ‘466 and Scanlon are cited in the IDS filed 11/07/19.
Regarding claim 105, Campbell ‘466 discloses a medical balloon cover (300) (Figs. 1A- 1B) configured for use with an underlying balloon (200) (Figs. 1A- 1B), the medical balloon cover (300) comprising:
a composite material comprising at least one expanded fluoropolymer material comprising fibrils and an elastomer (P. [0100] - - fibrillated material of balloon cover is ePTFE),
wherein the stop point defines a diameter beyond which increased balloon pressure does not rupture or further increase the diameter of the balloon cover (See Fig. 15B) (P. [0145] - - As the pressure increases to above 4 atm, the balloon remains at approximately 26 mm (1716) which may be the final diameter that is desired for the particular purpose).
Campbell ‘466 does not expressly disclose 
(claim 105) serpentine fibrils as claimed;
(claim 105) exhibition of stiffness as claimed.
However, Scanlon teaches a composite material for use with an incrementally expandable balloon used in angioplasty or stenting procedures (Ps. [0012], [0161], [0306]) comprising:
(claim 105) a composite material comprising at least one expanded fluoropolymer material (Ps. [0176] - [0177]) comprising serpentine fibrils and an elastomer (Figs. 12- 14) (P. [0087] - - since fibrils can include curves, bends, or other non-straight forms, Scanlon is interpreted as teaching serpentine fibrils, including bent fibrils 83 as shown in Fig. 15; it is noted that the bent fibrils 38 are made curved or crooked; not straight based on the definition of bent (see p. 4 of Collins English Dictionary definition of bent)).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to modify the fibrils associated with Campbell ‘466 to be serpentine because a composite material that partially or fully contains serpentine fibrils is generally more stretchable than a composite material comprised of mostly or totally unbent fibrils (Scanlon - - P. [0088]).  The motivation for the modification would have been to allow for greater ability of the composite material to expand from a delivery diameter to a nominal diameter (Scanlon - - P. [0076] - - expanded material 12 is obtained by at least partially stretching the material 14. The structure of the expanded material 12 is optionally made substantially permanent or locked-in after stretching by thermal treatment).
Modified Campbell ‘466 further discloses that the composite material of the balloon cover (300) exhibits greater stiffness at a nominal diameter (1716) (Fig. 15B) (P. [0145] - - 26 mm) relative to the stiffness of the composite material at a delivery diameter (1702) (Fig. 15B) (P. [0145] - - 4 mm) less than the nominal diameter (1716) so that further circumferential inflation beyond the nominal diameter is inhibited (P. [0145] - - because the balloon cover system expands from a delivery diameter of 4 mm to an intermediate diameter of about 14 mm when the pressure increases about 5 atm and because the balloon cover system resists further expansion from the nominal diameter of about 26 mm when the pressure increases about 5 atm, the balloon cover system is considered more stiff (i.e., resistant to expansion) at the nominal diameter).  If applicant argues that exhibiting a greater stiffness is not inherent to modified Campbell, the applicant is directed to the teaching of Samuels.
Samuels teaches a balloon cover made of a composite material that places limits on inflation diameter in the same field of endeavor (P. [0030] - - covers over embolectomy balloons provide limits on inflation diameter and provide sufficient strength to allow use of embolectomy balloons for angioplasty applications and device placement)
(claim 105) wherein the composite material exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter less than the nominal diameter so that further circumferential inflation beyond the nominal diameter is inhibited (P. [0141] - - Fig. 10 showing that at a particular diameter, the system stiffens and only a small increase in diameter occurs as the pressure is increases).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the composite material of the balloon cover associated with Campbell ‘466 in view of Scanlon such that the composite material exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter as taught by Samuels because it would provide for a bicompliant response in which the balloon expands with a low modulus initially and a higher modulus as the balloon reaches the maximum desired diameter (Samuels - - P. [0024]).  The motivation for the modification would have been to provide for ease of inflation, strength when inflated, and rapid, mechanically assisted deflation (Samuels - - P. [0024]).
Regarding claim 106, Campbell ‘466 discloses a medical device, comprising:
a balloon cover (300) (Figs. 1A- 1B) including a composite material comprising at least one expanded fluoropolymer material comprising fibrils and an elastomer (P. [0100] - - fibrillated material of balloon cover is ePTFE), wherein the nominal diameter (1716) (Fig. 15B) (P. [0145] - - 26 mm) is at least 3 times greater than the delivery diameter (1702) (Fig. 15B) (P. [0145] - - 4 mm) so that further circumferential inflation beyond the nominal diameter (1716) is inhibited (See Fig. 15B) (P. [0145] - - At a second intermediate diameter of about 26 mm, the balloon and balloon cover resist further expansion (1714b)), and
a balloon (200) (Figs. 1A- 1B) underlying the balloon cover (300), wherein the balloon cover (300) has the delivery diameter (1702) before the balloon (200) is inflated (P. [0145] - - un-inflated state of about 4 mm (1702)) and the nominal diameter (1716) after the balloon is inflated (See Fig. 15B) (P. [0145] - - final diameter 1716 after inflation);
wherein the stop point defines a diameter beyond which increased balloon pressure does not rupture or further increase the diameter of the balloon cover (See Fig. 15B) (P. [0145] - - As the pressure increases to above 4 atm, the balloon remains at approximately 26 mm (1716) which may be the final diameter that is desired for the particular purpose).
Campbell ‘466 does not expressly disclose 
(claim 106) serpentine fibrils as claimed;
(claim 106) exhibition of stiffness as claimed.
However, Scanlon teaches a composite material for use with an incrementally expandable balloon used in angioplasty or stenting procedures (Ps. [0012], [0161], [0306]) comprising:
(claim 106) a composite material comprising at least one expanded fluoropolymer material (Ps. [0176] - [0177]) comprising serpentine fibrils and an elastomer (Figs. 12- 14) (P. [0087] - - since fibrils can include curves, bends, or other non-straight forms, Scanlon is interpreted as teaching serpentine fibrils, including bent fibrils 83 as shown in Fig. 15; it is noted that the bent fibrils 38 are made curved or crooked; not straight based on the definition of bent (see p. 4 of Collins English Dictionary definition of bent)).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to modify the fibrils associated with Campbell ‘466 to be serpentine because a composite material that partially or fully contains serpentine fibrils is generally more stretchable than a composite material comprised of mostly or totally unbent fibrils (Scanlon - - P. [0088]).  The motivation for the modification would have been to allow for greater ability of the composite material to expand from a delivery diameter to a nominal diameter (Scanlon - - P. [0076] - - expanded material 12 is obtained by at least partially stretching the material 14. The structure of the expanded material 12 is optionally made substantially permanent or locked-in after stretching by thermal treatment).
Modified Campbell ‘466 further discloses that the composite material of the balloon cover (300) exhibits greater stiffness at a nominal diameter (1716) (Fig. 15B) (P. [0145] - - 26 mm) relative to the stiffness of the composite material at a delivery diameter (1702) (Fig. 15B) (P. [0145] - - 4 mm) less than the nominal diameter (1716) so that further circumferential inflation beyond the nominal diameter is inhibited (P. [0145] - - because the balloon cover system expands from a delivery diameter of 4 mm to an intermediate diameter of about 14 mm when the pressure increases about 5 atm and because the balloon cover system resists further expansion from the nominal diameter of about 26 mm when the pressure increases about 5 atm, the balloon cover system is considered more stiff (i.e., resistant to expansion) at the nominal diameter).  If applicant argues that exhibiting a greater stiffness is not inherent to modified Campbell, the applicant is directed to the teaching of Samuels.
Samuels teaches a balloon cover made of a composite material that places limits on inflation diameter in the same field of endeavor (P. [0030] - - covers over embolectomy balloons provide limits on inflation diameter and provide sufficient strength to allow use of embolectomy balloons for angioplasty applications and device placement)
(claim 106) the composite material exhibiting greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter (P. [0141] - - Fig. 10 showing that at a particular diameter, the system stiffens and only a small increase in diameter occurs as the pressure is increases).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the composite material of the balloon cover associated with Campbell ‘466 in view of Scanlon such that the composite material exhibits greater stiffness at a nominal diameter relative to the stiffness of the composite material at a delivery diameter as taught by Samuels because it would provide for a bicompliant response in which the balloon expands with a low modulus initially and a higher modulus as the balloon reaches the maximum desired diameter (Samuels - - P. [0024]).  The motivation for the modification would have been to provide for ease of inflation, strength when inflated, and rapid, mechanically assisted deflation (Samuels - - P. [0024]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/KELLY J BEKKER/           Supervisory Patent Examiner, Art Unit 3771